Wilhelm, P. J.,
This is the petition of Julius Kolb and George Kolb, legatees under the last will and testament of Philip Kolb, Sr., for an order removing Otto Kolb as one of the executors of said will, and removing him as one of the trustees to whom was devised the interest of Philip Kolb, Jr., in the estate of Philip Kolb, Sr.
It so happens that said petitioners are two of the three executors appointed by said will of Philip Kolb, Sr., the other executor being Otto Kolb, and the interest of Philip Kolb, Jr., was bequeathed to said three executors in trust.
It will be noted, therefore, that the petition has embraced within it a complaint concerning the management of two estates. This is not good practice, because the complaint may be sustained by testimony as to one estate and not sustained as to the other, and it is improper to embrace in one and the same petition proceedings that are independent. It is important that pleadings should be intelligible, and the complaint in the demurrer that it is impossible to ascertion which estate is embraced within several paragraphs in the petition is well founded.
Therefore, it is unnecessary at this time to discuss the averments contained in the petition, and the demurrer should be sustained.
The demurrer is sustained and the petition is dismissed without prejudice.
From M. M. Burke, Shenandoah, Pa.